                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANTONIO DARNELL MAYS,

                            Plaintiff,
         v.                                          Case No. 18-cv-1769-pp

NEIL THORESON, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING THE
                          COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

         The plaintiff, a Wisconsin state prisoner who is representing himself, filed

a complaint under 42 U.S.C. §1983, alleging that the defendants violated his

civil rights. This decision resolves the plaintiff’s motion for leave to proceed

without prepayment of the filing fee, dkt. no. 2, and screens his complaint, dkt.

no. 1.

I.       THE PLAINTIFF’S MOTION TO PROCEED WITHOUT PREPAYING THE
         FILING FEE (DKT. NO. 2)

         The Prison Litigation Reform Act (“PLRA”) applies to this case because

the plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915.

The PLRA allows an incarcerated plaintiff the ability to proceed with his case

without prepaying the civil case filing fee if he meets certain conditions. One of

those conditions is that the plaintiff pay an initial partial filing fee. 28 U.S.C.

§1915(b). Once the plaintiff pays the initial partial filing fee, the court may




                                           1
allow the plaintiff to pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

      On November 26, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $40.00. Dkt. No. 6. The court received the fee on December

17, 2018. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will allow him to pay the remainder of the filing fee

over time in the manner explained at the end of this order.

II.   SCREENING OF THE PLAINTIFF’S COMPLAINT

      The PLRA requires federal courts to screen complaints brought by

prisoners seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court may dismiss a case, or

part of a case, if the claims alleged are “frivolous or malicious,” fail to state a

claim upon which relief may be granted, or seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915(e)(2)(B).

      To state a claim, the plaintiff must provide a “short and plain statement

of the claim showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). The

complaint need not plead specific facts, and need only provide “fair notice of

what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). “Labels and conclusions” or a “formulaic recitation of the elements of a

cause of action” will not do. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555).




                                           2
      The facts alleged in the complaint must allow the court to “draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Allegations must “raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. Factual allegations, when accepted as true, must

state a claim that is “plausible on its face.” Iqbal, 556 U.S. at 678.

      Federal courts follow the two-step analysis in Twombly to determine

whether a complaint states a claim. Id. at 679. First, the court determines

whether the plaintiff’s legal conclusions are supported by factual allegations.

Id. Legal conclusions not supported by facts “are not entitled to the

assumption of truth.” Id. Second, the court determines whether the well-

pleaded factual allegations “plausibly give rise to an entitlement to relief.” Id.

The court gives the allegations of people who are representing themselves,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

      A.     Facts Alleged in the Complaint

      When he filed his complaint, the plaintiff was an inmate at the

Milwaukee Secure Detention Facility.1 Dkt. No. 1. He has sued Wisconsin

Department of Corrections employees: Defendant Tracy Johnson is the

plaintiff’s “p.o. agent;” defendants Neil Thoreson, Saus Dewitt, and Chad Frey

are Johnson’s supervisors. Id.




1
 The web site for the Wisconsin Department of Corrections’ Inmate Locator
Service shows that since May 1, 2019, the plaintiff has been at Green Bay
Correctional Institution. https://appsdocwi.gov/lop/detail.do.
                                         3
      The plaintiff’s complaint is repetitive, but the court has tried to pare it

down to its basic facts. It appears that on June 11, 2018, the plaintiff had a

hearing at the Milwaukee County Jail to revoke his extended supervision; on

June 20, 2018, he won that hearing (his ES was not revoked).2 Id. at 2-3. The

plaintiff says that on July 27, 2018, defendant Johnson—his probation agent—

appealed, but that she lost the appeal on June 27, 2018. Id. The complaint

alleges that from that point, Johnson began harassing the plaintiff and trying

to intimidate him by trying to get the case reopened. Id. The plaintiff says that

on July 30, 2018, he wrote to defendant Thoreson—Johnson’s supervisor—

complaining about the harassment. Id. at 3. He says that Thoreson responded

on August 13, 2018, telling the plaintiff that if he was released from Milwaukee

County Jail, Johnson no longer would be his supervising agent. Id. at 3-4. The

plaintiff asserts that on August 29, 2018, Johnson continued to harass him by

keeping him locked up for supervision violations that he’d “already beat.” Id. at

3.

      On September 20, 2018, the plaintiff “bailed out” of the county jail.3 Id.

at 4. It appears that at that point, he had a new probation agent, a “Mr. Brain.”

Id. The plaintiff says that on October 8, 2018, he was at his home “fighting [his]



2
  The Wisconsin Circuit Court Access Program shows that the plaintiff was
sentenced to a ten-year term of extended supervision in State v. Antonio Mays,
2002CF271 (Milwaukee County). https://wcca.wicourts.gov (last checked July
14, 2019).
3
  The docket for State v. Antonio Darnell Mays, 2018CF1428 (Milwaukee
County) shows that the plaintiff posted cash bail of $2,500 on September 11,
2018, and that there was a bail hearing on September 20, 2018; the plaintiff
does not appear to have been in custody on that date. Id.
                                         4
criminal case” when Johnson had him re-arrested for the allegations upon

which he’d already prevailed back in June. Id. at 2, 4. The complaint alleged

that Johnson “had her supervisor Chad J. Frey come to [the plaintiff’s] family

home with 21 police officers and [take] him into custody for no reason.” Id. at

4. The plaintiff asserted, and the docket confirms, that he was out on bail for

his criminal case. The defendant said had been out for only nineteen days and

had not committed any new violations; he asserted that as of the date of the

complaint, he was “sitting in [the Milwaukee Secure Detention Facility] waiting

on a (revocation hearing) that’s already had a (decision done been made twice

(2) on the same allegations).” Id.

      The plaintiff indicated that after being released from the county jail, he’d

made “lots” of doctors’ appointments to deal with his medical conditions—pain

in his head, neck, back and leg—and that he had not been able to attend those

appointments because of the “false imprisonment.” Id. at 5. He asks for

damages and asks the court to order the defendants to stop harassing him. Id.

at 6-7.

      B.     Analysis

      To state a claim under 42 U.S.C. §1983, the plaintiff must allege that 1)

someone deprived him of a right secured by the Constitution or laws of the

United States and 2) the person who deprived him of that right was acting

under color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824,

827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861

(7th Cir. 2004)).


                                        5
      The plaintiff alleges that the defendants violated his rights under the

Eighth and Fourteenth Amendments to the U.S. Constitution, as well as

violating “state laws” (he does not say which ones).

             1.    Eighth Amendment Claim

      The plaintiff says that the defendants subjected him to cruel and

unusual punishment in violation of the Eighth Amendment when he was

rearrested for the same violations he’d already “beaten.” The Eighth

Amendment says that “[e]xcessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” The plaintiff alleges

that the defendants incarcerated him “without a (penological justification)

subjecting [him] to cruel and unusual punishment.” Dkt. No. 1 at 7. To state

an Eighth Amendment claim, the plaintiff must allege facts showing that he

was subjected to additional incarceration “without penological justification and

that the defendants acted with deliberate indifference.” Aguilar v. Gaston-

Camera, 861 F.3d 626, 631 (7th Cir. 2017).

      The plaintiff has alleged that Johnson caused him to be arrested on the

violations he’d already “beaten,” even though she knew that he had not been

found to have committed those violations and that he’d not committed any new

violations. At this early stage, the court finds that the plaintiff has alleged

sufficient facts to proceed against Johnson on an Eighth Amendment claim.

      The court will not allow the plaintiff to proceed on an Eighth Amendment

claim against Thoreson, Dewitt or Frey. The only allegation the plaintiff has

made against Thoreson is that when the plaintiff complained to Thoreson about


                                          6
Johnson’s alleged harassment, Thoreson promised him a new supervising

agent. It appears that Thoreson was as good as his word; the plaintiff says that

when he was released from the Milwaukee County Jail, his supervising agent

was “Mr. Brain.” As to Frey, the plaintiff alleges that Frey came to his home

with twenty-one agents to arrest him, but the plaintiff says that Frey did this at

Johnson’s direction. He does not allege that Frey knew that there was no basis

for his arrest. Finally, the only allegation the plaintiff makes against Dewitt is

that Dewitt, as a supervisor, “allow[ed] the (harassment) to continue.” Dkt. No.

1 at 6. “To succeed on a claim for supervisory liability, a plaintiff must show

that the supervisor was personally involved in the constitutional violation.” Gill

v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017) (citing Matthews v. City

of E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012)). “That means the supervisor

‘must know about the conduct and facilitate it, approve it, condone it, or turn a

blind eye for fear of what [he] might see.’” Id. (quoting Matthews). The plaintiff

has not alleged any facts to support a claim that Dewitt knew of Johnson’s

conduct and approved it, condoned it or turned a blind eye to it.

            2.     Fourteenth Amendment Claim

      Under the Fourteenth Amendment, the state cannot deprive an

individual of life, liberty or process without due process of law. Morrissey v.

Brewer, 408 U.S. 471, 482 (1972). “[T]he conditional liberty afforded under

Extended Supervision . . . is a liberty interest protected by the Fourteenth

Amendment.” Bolling v. Murphy, No. 10-C-678, 2011 WL 2678838, at *2 (E.D.

Wis. July 8, 2011) (citing Morrissey, 408 U.S. at 482). “[A]n inmate released on


                                         7
Extended Supervision has already been convicted of a crime, and that

conviction justifies imposing extensive limitations on the individual's liberty

that could not otherwise be imposed.” Id.

      The plaintiff’s complaint does not contain enough facts for the court to

determine whether he has a Fourteenth Amendment claim, or whether it is

premature for him to make such a claim. He says that he was arrested on

October 8, 2018; he filed his federal civil rights complaint only a month later,

on November 8, 2018 (dkt. no. 1). He does not explain whether the arresting

agents gave him written notice that the department had recommended

revocation (as required by Wis. Stat. §331.04), or whether he had “a

preliminary hearing . . . to determine whether there is probable cause to believe

that the offender violated a rule or a condition of supervision,” Wis. Stat.

§331.05, or whether he has had “a final revocation hearing,” Wis. Stat.

§331.06. Without these facts, the court cannot determine whether he received

the due process required by the Fourteenth Amendment. If the plaintiff has

these facts, he may amend his complaint to add them.

            3.     Other Possible Claims

      The plaintiff alleged that Johnson initiated revocation proceedings twice

for the same violations, and that this amounted to “harassment and

intimidation.” These allegations implicate the Double Jeopardy Clause of the

Fifth Amendment, which prohibits the state from prosecuting someone twice

for the same crimes. In Diehl v. McCash, 352 F. App'x 99, 101 (7th Cir. 2009),

the Seventh Circuit considered the appeal of a person who’d been subjected to


                                         8
“two orders of detention based on the same probation violation.” The court

rejected Diehl’s claim that this violated the Double Jeopardy Clause. It noted

that “[t]he Double Jeopardy Clause protects against multiple punishments for

the same offense.” Id. “But [extended supervision] is part of [the plaintiff’s]

original sentence, and a revocation of [extended supervision] only modifies the

terms of his original sentence. Id. “[D]etention pending revocation of [extended

supervision] does not constitute punishment for double jeopardy purposes.” Id.

The plaintiff has not stated a claim for violation of the Double Jeopardy Clause.

      The plaintiff also alleged that the defendants violated “state laws,” but he

does not say which one(s). While the court must liberally construe a complaint

filed by someone who is representing himself, that does not mean that the

court must go through every possible state statute to figure out whether the

plaintiff has alleged a state-law violation. If the plaintiff can identify a state law

he believes any of the defendants violated, he may file an amended complaint

and identify which law he believes the defendants violated.

      If the plaintiff decides that he wants to amend his complaint, he should

be aware of several things. First, he should use the court’s form complaint,

available at https://www.wied.uscourts.gov/forms-pro-se-litigants under

“Guide and Complaint for Prisoner Filing Without a Lawyer.” Second, the

plaintiff should write the word “Amended” at the top of the first page of that

form, next to the word “Complaint.” He should put the case number for this

case—18-cv-1769—in the space for the case number. Third, an amended

complaint replaces the original complaint. That means that the plaintiff must


                                          9
include in the amended complaint every claim he wants to bring (including

repeating the claim the court allowed him to proceed on from the original

complaint), he must name every defendant he wants to sue, he must make

clear which defendant did what and when and he must provide enough facts to

support each claim. If the plaintiff files an amended complaint, the court will

screen it, just as the court screened the original complaint.

III.   CONCLUSION

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2. The court ORDERS that the agency

that has custody of the plaintiff to collect from his institution trust account the

$310.00 balance of the filing fee by collecting monthly payments from the

plaintiff's prison trust account in an amount equal to 20% of the preceding

month's income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency shall clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

       The court ORDERS that defendants Thoreson, Dewitt and Frey are

DISMISSED.


                                          10
      The court ORDERS that the plaintiff may proceed on an Eighth

Amendment claim against defendant Johnson that she subjected him to

additional incarceration without a valid penological interest.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, electronic copies of the complaint and this order will

be sent to the Wisconsin Department of Justice for service on defendant

Johnson. Under that agreement, the court ORDERS defendant Johnson to file

a responsive pleading to the complaint within sixty days of receiving electronic

notice of this order.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that, under the Prisoner E-Filing Program, the

plaintiff shall submit all correspondence and case filings to institution staff,

who will scan and e-mail documents to the court.4 If the plaintiff is no longer

incarcerated at a Prisoner E-Filing institution, he will be required to submit all

correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202


4
 The Prisoner E-Filing Program is mandatory for all inmates of Dodge
Correctional Institution, Green Bay Correctional Institution, Waupun
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                        11
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

      The court advises plaintiff that, if he fails to file documents or take other

required actions by the deadlines the court sets, the court may dismiss the

case based on his failure to prosecute. The parties must notify the clerk of

court of any change of address. Failure to do so could result in orders or other

information not being timely delivered, thus affecting the legal rights of the

parties.

      Dated in Milwaukee, Wisconsin this 18th day of July, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        12
